t c memo united_states tax_court larry dean sykes and ruby sykes petitioners v commissioner of internal revenue respondent docket no filed date respondent’s r agents seized dollar_figure cash from petitioners ps during a search of ps’ residence by federal and state law enforcement officers r fileda jeopardy_assessment in that amount against petitioner husband p-h p-h filed suit in u s district_court to obtain judicial review of the jeopardy_assessment the district_court subseguently sustained the determination that p had taxable_income of dollar_figure in and found that p had savings of dollar_figure r determined that the dollar_figure seized from ps was unreported taxable_income for ps contend that it was not taxable_income because p-h had a cash hoard in that amount on date ps moved at trial to shift the burden of proving the amount of the cash hoard to r under sec_7491 a i r c ps offered evidence relating to the amount of p’s cash hoard but a substantial amount of that evidence was not credible -- - held ps bear the burden of proving the amount of the cash hoard held further p-h had a dollar_figure cash hoard on date larry dean sykes and ruby sykes pro_se robert m fowler for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ income_tax of dollar_figure for and an accuracy- related penalty under sec_6662 of dollar_figure respondent determined that dollar_figure seized from petitioners’ residence on date was petitioners’ taxable_income in petitioners contend that it was not taxable_income because petitioner larry dean sykes had a cash hoard in that amount on date the issues for decision are whether petitioners or respondent bears the burden of proving the amount of petitioners’ unreported income we hold that petitioners bear the burden_of_proof ' respondent determined that petitioner ruby sykes is eligible for relief from joint liability under sec_6015 however she remains a party to the case see debucia v commissioner 87_tc_804 - - whether dollar_figure seized from petitioners’ home on date is petitioners’ taxable_income from a fencing operation for we hold that petitioner larry dean sykes had a nontaxable cash hoard of dollar_figure on date and that dollar_figure of the dollar_figure is taxable_income for whether petitioners are liable for the accuracy-related_penalty imposed by sec_6662 for we hold that they are references to petitioner are to larry dean sykes references to mrs sykes are to petitioner ruby sykes section references are to the internal_revenue_code in effect during the year in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in ozark county missouri when they filed the petition in this case petitioner’s father abandoned his family when petitioner was young petitioner’s mother was disabled his maternal grandparents raised him and his older brother danney petitioner’s grandfather died in petitioners were married in mrs sykes had a 1-year- old son gary when petitioners married petitioner raised gary - - as his son petitioners also had a daughter larene who was born in b petitioner’s income-generating activitie sec_1 petitioner’s employment petitioner attended high school from to during those years he earned about dollar_figure a week working at a store and earned about dollar_figure a week doing odd jobs for his grandmother petitioner worked at a pallet mill in raymondville missouri in and he worked as a tree trimmer in st louis missouri in he worked for international paper in kansas city kansas from date to date where he earned the following amounts year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure petitioner had various odd jobs from to he cut firewood and bought and sold goods at auctions from date to date --- - petitioner’s purchase and sale of residences a petitioners’ purchase and sale of a house in kansas city in date petitioners bought a house pincite washington avenue in kansas city kansas for about dollar_figure petitioners lived there from to petitioner bought a new ford pickup truck in date for dollar_figure on date petitioners sold their house in kansas city for about dollar_figure b petitioner’s purchase and sale of a house for his mother and grandmother in date petitioner and his maternal uncle ronald ireland ireland bought a house in yellville arkansas for petitioner’s mother and grandmother for dollar_figure the sellers received an dollar_figure downpayment petitioner paid either dollar_figure or dollar_figure of the downpayment after a few months petitioner’s mother and grandmother decided they did not want to live in that house and they moved back to their mobile home in hartshorn missouri petitioner’s mother and grandmother lived in a nursing home in harrison arkansas as medicaid patients beginning in his grandmother died in his mother still lives in the nursing home in petitioner traded his truck for his uncle’s share of the house in yellville petitioner and his family moved -- - from kansas city to yellville in and lived in the house until in petitioner sold the house in yellville for dollar_figure including furnishings cc petitioners’ purchase of a trailer and mobile home in petitioners bought a 16-foot travel trailer and traveled to arizona they lived in arizona in the trailer for or months petitioners moved to isabella missouri later in and continued to live in the 16-foot trailer mrs sykes borrowed about dollar_figure in or to buy a 60-foot mobile home petitioners lived in that mobile home from or to the time of trial petitioner’s auction business from to the time of trial petitioner operated an auction business in and around isabella missouri he bought sold and traded consumer goods at auctions in missouri arkansas tennessee iowa and oklahoma gary has consistently helped petitioner in his work petitioners’ afdc payments and mrs sykes’ disability and medicaid payments mrs sykes became disabled in petitioners received aid to families with dependent_children afdc benefits from date to date mrs sykes received medicaid benefits from the parties stipulated and the buyer’s affidavit states that petitioners sold the yellville house on date notwithstanding that the warranty deed says date and petitioner testified that it was in - date to date she also received social_security disability benefits of about dollar_figure month ie about dollar_figure year for a period not specified in the record in their and applications for recertification to receive afdc and medicaid benefits petitioners stated under penalties of perjury that they had no property ina safe deposit box and no more than dollar_figure in savings c the burglary ring and petitioner’s involvement michael collom collom joined a burglary ring formed by lyndell shives shives and billy wilson wilson early in the summer of the ring targeted farmhouses and construction sites in southwestern missouri the ring committed about burglaries and collom participated in about half of them collom and his associates sold some of their stolen goods at auctions petitioner met collom and shives in date at an auction in theodosia missouri petitioner wanted to buy goods from them from the summer of to february or early date collom sold stolen merchandise to petitioner who resold it at auctions d petitioner’s safe deposit box petitioner rented a safe deposit box at the first national bank trust in gassville arkansas in date he entered his safe deposit box times from date to date --- - petitioner entered the safe deposit box once in on march he removed all of the money from the box at that time his last entry before that date was on date be execution of the batf search warrant and the money seizure on date agents of the bureau of alcohol tobacco firearms batf executed a federal search warrant at petitioners’ residence about law enforcement officials participated in the search including representatives of the batf the irs criminal_investigation_division the ozark county and christian county missouri sheriff’s offices the missouri state highway patrol and the missouri conservation commission the agents were looking for stolen weapons they believed petitioner had received from collom wilson and shives and that he intended to sell agents took guns during this raid of which petitioner had bought from collom and had been stolen during the search agents found a brown paper bag containing dollar_figure in u s currency petitioner told batf special_agent dan fridley fridley that he had borrowed about dollar_figure of the dollar_figure and that dollar_figure came from the estate of a deceased relative after the agents found the money they asked irs special agents j gregory pierce pierce and charles pearre pearre to interview petitioners petitioner told pierce and pearre on - date that the source of the dollar_figure was loans from individuals negotiation of a certificate of deposit and recent sales of merchandise in his business petitioner also told pierce that the guns seized in the raid had been stolen at the end of the search on date petitioner was arrested by ozark county authorities on date petitioner told detectives in the christian county sheriff’s department that he had lied when he said the source of the cash seized was loans pierce obtained a warrant on date authorizing him to seize the dollar_figure found at petitioners’ residence f the jeopardy_assessment on date respondent filed a jeopardy_assessment of dollar_figure against petitioner and issued a notice of the assessment petitioner filed suit in the u s district_court for the western district of missouri to seek judicial review of the jeopardy_assessment on date judge ortrie d smith held an evidentiary hearing at which the parties produced witnesses and documentary_evidence on date judge smith issued an order sustaining the determination that petitioner had taxable_income of dollar_figure from the fencing operation in the district_court found that petitioner had saved dollar_figure from the following sources dollar_figure saved by dollar_figure saved in dollar_figure saved by from his job at international paper co dollar_figure from the sale of his personal possessions when he sold the yellville house in dollar_figure received from his grandmother in and dollar_figure saved from his auction business from g court--ordered restitution of assistance payments after an investigation in concerning the medicaid payments made to mrs sykes the missouri department of social services concluded that mrs sykes had obtained medicaid benefits to which she was not entitled because petitioner owned a safe deposit box containing a large amount of cash during the entire time mrs sykes received medicaid benefits to and mrs sykes had indicated on her application_for benefits that she and her husband had no property in a safe deposit box the missouri department of social services issued an adverse action notice on date requiring her to repay medicaid benefits of dollar_figure on date the circuit_court of ozark county missouri ordered petitioners to repay dollar_figure plus attorney’s fees and costs to the missouri department of social services division of family services on date petitioners authorized respondent to pay dollar_figure to the missouri department of social services division the record does not show whether the dollar_figure petitioners were ordered to repay to the missouri department of social services included the dollar_figure of medicaid payments mrs sykes was ordered to repay of family services from the money to be returned to petitioner pursuant to the order of the district_court h petitioner’s criminal prosecution on date petitioner was indicted by a federal grand jury in springfield missouri on one count of conspiracy and two counts of violation of u s c sec_922 knowingly conspiring with others to receive possess conceal store barter sell and dispose_of stolen firearms and a knowingly receiving possessing concealing storing bartering selling and disposing of stolen firearms see united_states v sykes no 00-03021-01-cr-s-1 w d mo on date he was convicted on all three counts of the indictment petitioner filed an appeal with the u s court_of_appeals for the bighth circuit in date i petitioners’ income_tax returns petitioners filed tax returns for and but did not file a return for or they reported income on their federal_income_tax returns for through as follows as of date this appeal remained pending business business adjusted self- earned gross net gross taxable employment total income year receipts profit income income’ tax tax_credit n a dollar_figure dollar_figure n a dollar_figure dollar_figure n a dollar_figure n a dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number _282 _282 big_number big_number big_number big_number big_number big_number big_number total esis big_number big_number big_number big_number year ' petitioners reported no taxable_income this column shows petitioners’ adjusted_gross_income minus the standard_deduction for joint filing_status and petitioners’ personal exemptions by notice_of_deficiency dated date respondent determined that petitioners had unreported income of dollar_figure for the amount seized from their residence on date from petitioner’s participation in the fencing operation opinion a burden_of_proof relating to petitioner’s cash hoard we first decide which party bears the burden of proving the amount of petitioner’s cash hoard on date sec_7491 sec_7491 was enacted in see internal_revenue_service restructuring reform act of rra publaw_105_206 sec a 112_stat_685 sec_7491 applies to court proceedings arising in connection with examinations beginning after date see rra sec c respondent’s examination in this case began after date under sec_7491 the burden_of_proof is placed on the secretary in any court_proceeding if the taxpayer sec_7491 provides in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ---paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews a has complied with substantiation requirements under the internal_revenue_code see sec_7491 a respondent concedes that petitioners meet this requirement b has maintained all records required by the internal_revenue_code and has cooperated with reasonable requests by the secretary for information documents meetings etc see sec_7491 a b respondent concedes that petitioners meet this requirement c aintroduces in a court_proceeding credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed under subtitle a or b see sec_7491 respondent disputes whether petitioners meet this requirement in its report for the rra the senate_finance_committee explained the burden_of_proof provision as follows the burden will shift to the secretary under this provision only if the taxpayer first introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer's income_tax_liability credible_evidence is the guality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor-type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the - - evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof emphasis added s rept pincite 1998_3_cb_537 petitioners contend that petitioner had a dollar_figure cash hoard on date thus we first decide whether petitioners introduced evidence of petitioner’s cash hoard which after critical analysis we would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness see id pincite c b pincite petitioners’ evidence petitioner testified that he accumulated a cash hoard over a 30-year period from his various jobs and from selling two houses he owned he introduced bank records showing that he had a safe deposit box which he entered times from date to date danney sykes and gary sykes each testified that they saw petitioner with a large amount of cash on several occasions petitioner testified that by he had saved dollar_figure from working at a store and doing odd jobs and that by he had saved another dollar_figure from working at a pallet mill and as a tree trimmer he said that he saved about half of his income from international paper from to and that he had saved dollar_figure from international paper by he testified that he saved dollar_figure from a settlement he received from international - paper for an injury on the job he said that he saved dollar_figure from the sale of a house in kansas city in and dollar_figure from the sale of a house in yellville in he stated that he saved dollar_figure from selling personal possessions when he sold the house in yellville in he stated that his grandmother gave him dollar_figure in to replace personal items he had kept in her house and that were lost when the house burned down he said that he saved about dollar_figure from to from his buying and selling activity petitioners’ son gary testified that he once took a bunch of money from petitioner when he was about or years old and got ina lot of trouble petitioner’s brother danney testified that petitioner told him he had saved money for many years danney said every time i’d turn around he petitioner had a roll of bills i’ve seen him with what appeared to be large sums of money danney also testified that petitioner sold his personal items from the yellville house at auction petitioner’s uncle ireland testified that he did not know how much money if any his mother petitioner’s grandmother gave petitioner for items he lost when her house burned down ireland said that petitioner’s grandparents lived through the depression and taught petitioner and him how to save money he testified that he saw petitioner with a lot of u s savings bonds in his car when petitioner visited him in the early 1980's he also saw petitioner with hands full of money and a considerable sum of money whether petitioners introduced credible_evidence of the bxistence and amount of petitioner’s cash hoard petitioners introduced credible_evidence that petitioner had a cash hoard such as the fact that he entered his safe deposit box times from date to date and that his family saw him with large amounts of cash over the years however petitioners did not introduce credible_evidence that petitioner had accumulated dollar_figure before petitioner testified that he received a dollar_figure settlement from international paper because he cut his finger while on the job however he did not state when the injury occurred or when he received the money he did not mention the alleged payment in the jeopardy_assessment proceeding or to respondent before the trial in this case petitioner’s explanation of his grandmother’s alleged dollar_figure gift to him changed over time he told fridley that he received dollar_figure from his grandmother’s estate in he stated in his date affidavit prepared for the jeopardy_assessment proceeding that his grandmother gave him dollar_figure in to replace valuable items he had kept in her house and then lost in a house fire at trial he testified that his grandmother gave him dollar_figure shortly before she went into the nursing home ie around - - petitioners bought the houses in kansas city and yellville for dollar_figure and dollar_figure respectively and sold them for dollar_figure and dollar_figure respectively petitioner’s claim that he made a profit of dollar_figure from the sale of those houses is not credible petitioner testified that he paid dollar_figure towards the purchase_price of the kansas city house from a settlement he received from international paper for an injury he sustained on the job and that he paid the remainder owed on the house dollar_figure with wages he received from international paper petitioner’s claim that he paid the remainder owed on the house from his wages from international paper is implausible in light of the fact that he also claims that he saved dollar_figure from his dollar_figure wages from to that would leave less than dollar_figure for petitioners to live on for years petitioners’ claim that they made a dollar_figure profit in selling the yellville house is also implausible petitioner and his uncle made an dollar_figure downpayment for the yellville house and petitioner later traded his pickup truck for his uncle’s share of the house there is nothing in the record to show that petitioner had the means to pay the dollar_figure balance on the house and pay petitioners’ living_expenses while working various odd jobs from to petitioners contend that petitioner saved half of what he earned this claim conflicts with their claim that he saved dollar_figure from his work for international paper from to - - and dollar_figure from his buying and selling activity from to because his total earnings from international paper were dollar_figure half of this would be dollar_figure and his tax returns from to show that his adjusted_gross_income totaled dollar_figure half of this would be dollar_figure petitioner’s claim that he saved half of his wages from international paper is also implausible because that would leave only dollar_figure to support himself and his family for years petitioner’s claim that he accumulated dollar_figure of cash by his frugal lifestyle eg petitioners did not have long distance telephone service and because mrs sykes received disability payments lacks credibility petitioner stated that mrs sykes received disability payments of about dollar_figure month ie about dollar_figure year however he did not indicate for what years she received those amounts petitioner’s claim that he received dollar_figure from international paper for a work-related injury is suspicious because he had not previously made that claim danney gary and ireland testified that they saw petitioner with a large amount of cash on several occasions in the early 1980's but they did not testify about the amount of the cash hoard petitioner admitted that he incorrectly told fridley that the source of the cash seized from petitioners’ house on march - - was loans he incorrectly certified to the missouri division of family services that he did not have property ina safe deposit box he told pierce that he had put about dollar_figure- dollar_figure in the safe deposit box between january and date however the last time petitioner entered the safe deposit box before date was date effect of the district_court opinion in the jeopardy_assessment proceeding the district_court found in the jeopardy_assessment proceeding that petitioner had a cash hoard of dollar_figure however the issue before the district_court was whether the jeopardy_assessment was appropriate not petitioner’s liability for tax see sec_7429 gaw v commissioner tcmemo_1995_ sec_7429 review is a summary proceeding the court does not decide the taxpayer's tax_liability 618_fsupp_652 n d ga 558_fsupp_1071 d r i in deciding whether a taxpayer has offered credible_evidence we may consider another court’s findings however absent application of res_judicata or collateral_estoppel the findings of another court are not controlling because in this the parties agree that respondent is not collaterally estopped by the district_court decision from disputing that petitioner had a cash hoard larger than dollar_figure see estate of merchant v commissioner tcmemo_1990_160 affd 947_f2d_1390 9th cir --- - court the presiding judge is the trier of the facts the judge of the credibility of witnesses and of the weight of the evidence and the drawer of appropriate inferences 325_f2d_934 8th cir affg tcmemo_1961_347 see 323_us_119 the legislative_history of sec_7429 makes clear that a determination of the taxpayer’s liability for tax is unrelated to the jeopardy_assessment proceeding a determination made under new sec_7429 will have no effect upon the determination of the correct_tax liability in a subsequent proceeding the proceeding under the new provision is to be a separate proceeding which is unrelated substantively and procedurally to any subsequent proceeding to determine the correct_tax liability either by action for refund in a federal district_court or the court of claims or by a proceeding in the tax_court s rept pincite 1976_3_cb_57 see also 92_tc_661 conclusion petitioners introduced evidence relating to the amount of petitioner’s cash hoard but a substantial amount of that evidence was not credible sec_7491 refers to credible_evidence relating to any factual issue we do not place the burden on respondent to prove one part of that issue and on petitioner to prove the rest thus petitioners bear the burden of proving the amount of the cash hoard -- - b the amount of petitioner’s cash hoard we find that petitioner saved dollar_figure from to for reasons discussed above at paragraph a-4 we believe that petitioner saved substantially less than the amounts he claimed from his international paper wages the sale of his personal possessions and his buying and selling activity thus we find that he saved about one-fourth of his international paper wages dollar_figure dollar_figure from selling his personal possessions in and about one-fourth of his total adjusted_gross_income from to dollar_figure from his buying and selling activity upon due consideration of the findings of the district_court we conclude that petitioner had a cash hoard of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date and that petitioners had unreported taxable_income of dollar_figure in from petitioner’s participation in the fencing operation cc whether petitioners are liable for the accuracy--related penalty respondent contends that petitioners are liable for the accuracy-related_penalty for negligence and substantial_understatement under sec_6662 for taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax see sec_6662 and b and negligence includes failure to make a reasonable attempt to - - comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 d a petitioners concede that they are liable for the sec_6662 accuracy-related_penalty if we find that they earned any of the dollar_figure seized from petitioner’s participation in a fencing operation in because we found that petitioners had unreported taxable_income of dollar_figure from petitioner’s participation in the fencing operation in we hold that petitioners are liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
